Citation Nr: 1106560	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbar sprain, with mild scoliosis (lumbar spine disability)  

3.  Entitlement to a compensable evaluation for hemorrhoids. 

4.  Entitlement to a compensable evaluation for residuals of 
fractured mandible.  

5.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae (PFB). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Navy from 
November 1985 to November 2005. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In pertinent part of that rating decision, 
the RO granted service connection for lumbar spine disability, 
hemorrhoids, PFB, and residuals of fractured mandible and 
assigned initial evaluations, as noted on the cover page, 
effective from December 1, 2005, and it denied the claim for 
service connection for residuals of left knee injury.  

Jurisdiction over the case was subsequently transferred to the 
Pittsburgh, Pennsylvania RO.  

In his August 2007 notice of disagreement, it appears that 
the Veteran seeks to file a new claim of entitlement to 
service connection for a psychiatric disorder, to include 
alcoholism and depression.  This issue has not yet been 
adjudicated by the RO, and therefore, the Board does not 
have jurisdiction over it.  The issue is referred to 
the AOJ for appropriate action.  

The issue of entitlement to a compensable evaluation for PFB is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of records does not establish a current 
diagnosis referable to residuals of a left knee injury.

2.  Throughout the rating period on appeal, the Veteran's lumbar 
spine disability has been manifested by subjective complaints of 
intermittent low back pain, with associated pain that radiates 
down his legs; objectively, the thoracolumbar spine has 90 
degrees flexion and a combined range of 220 degrees with no 
evidence of pain on motion and with no neurologic deficits.

3.  Throughout the rating period on appeal, the Veteran's 
hemorrhoid disability has been manifested by recurrent large and 
thrombosed external hemorrhoids that involve symptoms of itching 
and sporadic bleeding; there is no competent evidence of anemia 
or fissures.

4.  Throughout the rating period on appeal, the Veteran's 
residuals of a fracture of the mandible show that the fracture 
resolved without complications except for soreness and occasional 
cracking sounds; there is no displacement, or loss of masticatory 
function, and there is no evidence of limitation of motion of the 
mandible or relative loss of masticatory function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a left knee injury have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5237 (2010).

3.  The criteria for an initial 10 percent evaluation, and no 
higher, for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2010).

4.  The criteria for an initial compensable disability rating for 
residuals of a fractured mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.150, 
Diagnostic Code 9904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal involves from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
the Veteran's lumbar spine disability.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and the 
Court of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No 
additional discussion of the duty to notify is therefore required 
with respect to the lumbar spine claim.

Regarding the remaining claims, VA is required to notify the 
claimant of the information and evidence not of record that is 
necessary to substantiate the claim.  VA will inform the Veteran 
of the type of information and evidence that VA will seek to 
provide, and of the type of information and evidence, the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so VA 
must specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, prior to the initial adjudication, VA provided the Veteran 
with some of the notice required under the VCAA for claim for 
service connection in a March 2006 notice letter.   By the way of 
a June 2006 letter, VA informed the Veteran of how VA establishes 
disability ratings effective dates.  

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist in the 
development of the claim.  This duty includes assisting in the 
procurement of service treatment records and records of pertinent 
medical treatment since service, and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA has made reasonable efforts to 
obtain any available pertinent records as well as all relevant 
records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's service 
treatments records, and other pertinent documents discussed 
below.  In addition, the Veteran was provided with VA 
examinations in July 2006 in conjunction with his claims.  
Although these examinations are over four years old, the Veteran 
has not asserted that his disabilities have worsened during this 
appeal period.  He only reports that he continues to "have had 
many problems with the same issues I was denied compensation."  
See the July 2009 substantive appeal.  The Board notes that the 
Veteran provided each examiner with a reported history of his 
symptomatology during the examinations.  

The Board also acknowledges the Veteran's contention that the 
July 2006 VA examination reports are inadequate because his 
claims folder was not available during any of the examinations.  
It is noted that each examination report contains the Veteran's 
reported history about his injury or disorder and the findings 
from the clinical examination.  The VA joint examination report 
shows that physical examination did not reveal any current 
abnormal clinical findings and he was diagnosed with normal left 
knee, status post fracture.  Although the examiner was not able 
to review the service treatment records to confirm that he 
injured his knee during service, there were no findings of a 
current diagnosed left knee disorder to support an award of 
service connection.  Also, with respect the other three pertinent 
VA examinations, in each examination report the examiner 
identified the nature and severity of the Veteran's disability.  
The examiner(s), in detail, recorded the reported history of the 
Veteran's injury or disorders.  Although the claims folder was 
unavailable during his examination, the examination reports and 
the other medical evidence of record contain sufficient 
information to adjudicate his claims.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  Service Connection 

The Veteran seeks entitlement to service connection for residuals 
of a left knee injury.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, the layperson is reporting a 
contemporaneous medical diagnosis, or lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102.  On the other hand, if the Board determines that 
the preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection 
for residuals of a left knee injury.  He reports that he injured 
his left knee during a football game while he was stationed in 
Lisbon, Portugal, during active service.  He further reports that 
he has experienced symptoms of pain, weakness, and stiffness in 
his left knee since that injury. 

A review of the service treatment records confirms that he 
injured his left knee in December 2003.  Specifically, he twisted 
his left knee while playing football.  He experienced symptoms of 
swelling, pain, and limited extension.  Physical examination 
showed evidence of effusion, tenderness and limitation of 
extension to 20 degrees.  There was no evidence of instability or 
limitation of flexion.  X-ray film at that time showed that the 
Veteran had a hairline fracture in the left caput fibula.  The 
Veteran was treated with pain medication and physical therapy.  
It was determined that surgical treatment was not required.  In a 
July 2004 service treatment record, the Veteran's history of a 
fracture in his left knee was noted.  Physical examination of the 
Veteran's left knee revealed that it was "100%" functional.  

On the May 2005 report of medical history prior to separation, 
the Veteran denied experiencing any knee problems, but the 
examiner noted that the history of the 2003 left knee injury.  
The Veteran experienced left lateral knee pain and that he had 
been treated with physical therapy.  He reported that he still 
experienced occasional left knee pain.  The associated physical 
examination report showed normal lower extremities and there was 
no indication of any chronic left knee problems at that time.  

Shortly after the Veteran's separation from service, he was 
afforded a VA joint examination in July 2006.  In the examination 
report, the examiner noted the Veteran's reported history of left 
knee injury.  The Veteran complained of weakness, stiffness, and 
occasional left knee pain, with flare-ups occurring during 
physical activities.   He also reported that the left knee felt 
as though it would give way on occasion.  

On physical examination, there was no evidence of deformity, 
crepitus, or effusion.  There was no pain or tenderness observed 
around the knee joint.  Range of motion testing revealed flexion 
to 135 degrees and extension to zero degrees, with no evidence of 
painful motion.  There was no decrease in function with 
repetitive movement.  Stability testing revealed no abnormal 
findings.  Lachman test and McMurray test were also negative.  
The Veteran had full strength in his quadriceps and hamstrings 
and there was no evidence of sensory deficit around the left knee 
joint.  X-ray film shows no abnormal findings.  The examiner 
diagnosed the Veteran with status post fracture in the left knee.  
There were no findings of a current chronic disorder in the left 
knee. 

The record does not contain any post-service treatment records 
reflecting complaints, treatment, or diagnoses of any left knee 
problems. 

As noted above, the Veteran's service treatment records show that 
he injured his left knee while he was in service.  The sole 
remaining question is whether there is any chronic disability 
attributable to such injury.  

Essentially, the record fails to show a current diagnosis of any 
left knee disorder.  While the Veteran reports that he continues 
to experience weakness, stiffness and occasional left knee pain, 
there are no objective findings of a chronic left knee disorder 
contained in the medical evidence.  In the July 2006 examination 
report, the examiner reported that the Veteran had range of 
motion from zero to 135 degrees, with no objective evidence of 
painful motion, and there was no evidence of any abnormal x-ray 
findings.  Although the July 2006 examination report shows that 
the Veteran has a slight limitation of flexion (normal range of 
flexion is to 140 degrees), the examiner did not identify any 
current chronic condition and he found the Veteran had normal 
evaluations on all diagnostic knee testing.  

The Veteran is competent to report his observable left knee 
symptoms.  However, the Board notes that subjective symptoms, 
such as pain, weakness, and stiffness, without a diagnosed or 
identifiable underlying malady or condition, do not, in and of 
themselves, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  While the Court in Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) held that a Veteran's 
statements can in limited circumstances establish a diagnosis, 
the requirements set forth in that case, and detailed previously 
in this decision, have not been met here.

Thus, despite the record of in-service injury and the report of 
continued complaints noted in the May 2005 medical history 
report, there remains no objective showing of current disability 
at any time during the appeal period.   
Accordingly, in the absence of current disability, the claim must 
fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Increased Evaluations 

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities found in 38 C.F.R. Part 4. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving the assignment of an initial rating following 
the award of service connection, such as this matter, VA must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted. 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar spine Disability 

The Veteran seeks a higher initial evaluation for his lumbar 
spine disability, which has been evaluated as 10 percent 
disabling.  

Lumbosacral strain and degenerative arthritis of the 
thoracolumbar spine are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  The formula contemplates 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  A 10 percent rating is warranted for forward flexion 
greater than 60 degrees but not greater than 85 degrees, or a 
combined range of motion of greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or spinal contour, or 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  Higher ratings are 
available if there is ankylosis. Measurements are to be rounded 
to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic Code 
5242.

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, and 
rotation. Normal combined range of motion is 240 degrees. 38 
C.F.R. § 4.71a, Plate V (2010).

Intervertebral Disc Syndrome may be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  An incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1.  However, as the Veteran has not 
been diagnosed with intervertebral disc syndrome and as there is 
no evidence of record of incapacitating episodes as defined in 
the diagnostic code, these criteria do not apply.

Traumatic and degenerative arthritis, confirmed by X-ray, will be 
rated on the basis of limitation of motion.  When limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint affected by the limitation of 
motion.  Any limitation of motion must be confirmed by findings 
such as swelling muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate code.

In this case, the Veteran seeks a higher initial evaluation for 
his lumbar spine disability.  He reports that the severity of his 
disability makes it impossible for him to sit, sleep, and enjoy a 
healthy lifestyle.  He further reports that he continues to 
experience severe muscle spasms that radiate pain down his legs 
and into his groin area.  

In July 2006, the Veteran was afforded a VA joints examination in 
conjunction with his claim.  At that time, he reported 
intermittent low back pain and muscle spasms.  He also had 
radiating pain and weakness in his legs.  He experienced flare-
ups in pain once every three months, with physical activity.  He 
treated his symptoms with pain medication, rest, and hot baths.  

On physical examination, the Veteran had 90 degrees of flexion 
and a combined range of 220 degrees, with no evidence of pain on 
motion.  There was no additional loss of function observed with 
repetition of motion. There was also no evidence of tenderness, 
muscle atrophy, or abnormal gait.  There were no indications of 
neurologic deficits.  There was x-ray evidence of mild scoliosis 
and evidence of spina bifida at S1. 

The post-service treatment records do not show that the Veteran 
has sought treatment for any back problems since his separation 
from service. 

Based on the foregoing medical evidence of record, the Board 
concludes that an initial rating in excess of 10 percent for 
lumbar spine disability is not warranted during the period 
covered by this appeal.  Indeed, a higher rating under the 
General Rating Formula for Diseases of the Spine is not warranted 
because flexion is greater than 60 degrees and the total combined 
range of motion was greater than 120 degrees.  The Veteran 
reports experiences intermittent episodes of low back pain and 
muscle spasms, but there was no objective medical evidence of 
painful motion, tenderness or any additional loss of function on 
repetition of motion.  There were no indications of 
incapacitating episodes or diagnoses of intervertebral disc 
syndrome. The examiner did observe mild scoliosis, but there was 
no evidence that the muscle spasms resulted in an abnormal gait.  
While the Veteran reported pain radiating to both legs, objective 
findings on examination revealed no neurologic deficits or 
indications of permanent nerve root involvement.

Thus, even considering additional functional limitation due to 
DeLuca considerations, the disability picture does not most 
nearly approximate the next-higher 20 percent evaluation for any 
portion of the rating period on appeal.
Moreover, as discussed above, the Diagnostic Codes applicable for 
arthritis only provides for a 10 percent evaluation when range of 
motion loss in that joint is not so severe as to be compensable 
under applicable codes for rating range of motion loss. Here, 
disability due to the limitation of the combined thoracolumbar 
spine already receives a compensable under the provisions for 
General Rating Formula for Diseases of the Spine.  38 C.F.R. 
§ 4.71a.  

In sum, an initial evaluation in excess of 10 percent for lumbar 
spine disability is not warranted here.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hemorrhoids

The Veteran seeks a compensable evaluation for hemorrhoid 
disability.  

Disability due to internal or external hemorrhoids are evaluated 
based on the criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under Diagnostic Code 7336, a 
noncompensable rating is warranted when the symptoms are mild or 
moderate.  A 10 percent rating is warranted when the hemorrhoids 
are large or thrombotic, irreducible, with excessive redundant 
tissue and evidencing frequent recurrences.  A 20 percent rating 
is warranted when there is persistent bleeding with secondary 
anemia or fissures. There is no higher rating. 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

In July 2005, the Veteran underwent a VA general examination in 
which his hemorrhoid disability was evaluated.  The examiner 
noted the Veteran's reported history of hemorrhoids in service, 
with his last episode of thrombosed and bleeding hemorrhoid in 
2005.  The Veteran also reported minor flare-ups in symptoms 
twice a month, which he treated with a topical cream.  He denied 
any recent bleeding, tenderness, pain, swelling or discharge. 

On rectal examination, there was a large and thrombosed external 
hemorrhoid.  It was not painful, bleeding, or tender.  It was 
noted that the Veteran's hemorrhoid was currently asymptomatic.  

The Board concludes that the above symptomatology is more closely 
indicative of criteria associated with a 10 percent, and not 
higher, disability evaluation under Diagnostic Code 7336. See 
38 C.F.R. § 4.114.  Collectively, the competent evidence of 
record shows that the Veteran's hemorrhoid disability is 
manifested by recurrent episodes of large and thrombosed external 
hemorrhoids, with symptoms of sporadic bleeding and itchiness.  
Although the examiner failed to identify whether the hemorrhoid 
was irreducible and/or with excessive redundant tissue, it was 
observed to be large and thrombosed.  Moreover, the Veteran is 
competent to report that he experiences recurrent episodes of 
hemorrhoids symptoms twice a month.  The Board finds no reason to 
question his credibility on this point.  Although the reported 
frequency of his symptoms are not reflected in the service 
treatment records, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, the Veteran's 
reports were accepted by the July 2006 examiner and found to be 
substantiated by the findings from the rectal examination.  

The Veteran has recurrent episodes of large and thrombosed 
external hemorrhoids with sporadic bleeding.  Episodic symptoms 
required treatment with topical cream.  A higher rating is not 
warranted because there is no competent evidence of anemia as 
secondary to bleeding hemorrhoids, or evidence of fissures.  The 
Board concludes that, throughout the entirety of the rating 
period on appeal, the hemorrhoids are most reflective of the 
symptomatology that warrants a 10 percent rating.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.   In reaching this conclusion, the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Mandible Fracture 

The Veteran seeks an initial compensable evaluation for residuals 
of a mandible fracture, which have been evaluated under 
Diagnostic Code 9904 for malunion of the mandible.  That 
diagnostic code provides for a noncompensable rating for malunion 
of the mandible with slight displacement; a 10 percent rating for 
malunion of the mandible with moderate displacement; and a 20 
percent rating for malunion of the mandible with severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904.  A note 
following the criteria states that the impairment is dependent 
upon the degree of motion and relative loss of masticatory 
function.  Id.
 
Diagnostic Code 9905 provides a 10 percent rating is warranted 
when the range of lateral excursion is limited from 0 to 4 
millimeters (mm) or the inter-incisal range is limited to 31 to 
40 mm.  A 20 percent rating is applicable when the inter-incisal 
range is limited to 21 to 30 mm.  A 30 percent rating is for 
indicated when the inter-incisal range is limited to 11 to 20 mm, 
and a 40 percent rating is assigned when the range is limited to 
0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

Diagnostic Code 9913 provides for disability evaluations for 
tooth loss due to loss of substance of the body of the maxilla or 
mandible without loss of continuity. Where the lost masticatory 
surface cannot be restored by a suitable prosthesis, a maximum 40 
percent disability rating is warranted for the loss of all teeth, 
a 30 percent rating for the loss of all upper teeth or all lower 
teeth, a 20 percent rating for the loss of all upper and lower 
posterior or upper and lower anterior teeth, a 10 percent rating 
for the loss of all upper anterior or lower anterior teeth, or a 
10 percent rating for the loss of all upper and lower teeth on 
one side.  A noncompensable rating is assigned where the loss of 
masticatory surface can be restored by suitable prosthesis.  
These ratings apply to bone loss through trauma or disease, such 
as osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Code 9913. 

The Veteran was afforded a VA mouth examination in July 2006.  In 
that examination report, the examiner noted the Veteran's 
reported history of fractured mandible during his period of 
service.  The Veteran indicated that following the removal of the 
oral wire around his jaw, his "mouth felt the same as it did 
prior to the injury."  He denied any difficulties or differences 
with his mouth since that injury.  He also denied any symptoms of 
pain or loss of feeling in the mandible, loss of mobility of 
mandible or any other ENT complaints.  

On physical examination of the oral cavity, there was a normal 
contour to the mandible and to the maxilla.  There was normal 
lateral and vertical mobility of the mandible.  The examiner 
detected no abnormalities associated with the lower jaw as a 
result of his mandible fracture.  

Based on the foregoing medical evidence, the Board finds that the 
disability manifested by the residual of fractured mandible does 
not support the assignment of a compensable disability 
evaluation.  There was no evidence of mandible displacement 
clinically observed at the time of the July 2006 VA mouth 
examination, or at any other time during the rating period on 
appeal, to support an award of a compensable rating under 38 
C.F.R. § 4.150, Diagnostic Code 9904.  

In addition, the Veteran denied any loss of mobility in his jaw 
and there was no loss of lateral or vertical mobility observed on 
examination in July 2006.  In order to be entitled to a 
compensable evaluation in this regard, the objective clinical 
evidence must demonstrate that range of lateral excursion is 
limited from 0 to 4 mm or that inter-incisal range is limited to 
31 to 40 mm, neither was asserted or shown on examination in this 
case.  See 38 C.F.R. § 4.150, Diagnostic Code 9905.  

The Board notes, while rated under 38 C.F.R. § 4.150 for dental 
disorder, residuals of left mandible fracture by its very nature 
encompasses musculoskeletal disability of a joint rather than of 
the teeth or gums.  The Court has held that evaluation of a 
service- connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2009) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (2009).  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the 
Rating Schedule is to recognize painful, unstable or malaligned 
joints due to healed injury as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2009).  In 
this instance, however, as noted previously, there is no evidence 
of limited motion or painful motion observed during the July 2006 
examination.  While the Veteran has reported symptoms of soreness 
and cracking sounds associated with his disability from residual 
of fractured mandible, there is no objective medical evidence of 
painful motion to support a compensable evaluation in this case.  

Lastly, the Board points out that the rating criteria under 
Diagnostic Code 9913 are very specific and mandate that a 
compensable evaluation is warranted only when there is a certain 
degree of tooth loss.  Here, there is no evidence of any tooth 
loss during service or as a result of an in-service trauma, and 
the Veteran has not asserted any tooth loss associated with his 
service.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  

As such, a basis for a compensable rating is not demonstrated 
under the applicable schedular criteria.  See 38 C.F.R. § 3.150, 
Diagnostic Codes 9904, 9904, and 9913.

For the foregoing reasons, the Board concludes that the 
disability due to the residuals of fracture mandible does not 
warrant compensable evaluation.  38 C.F.R. §§ 4.3, 4.7, 4.150, 
Diagnostic Codes 9904, 9905, 9913.  In reaching this conclusion, 
the Board has considered the benefit-of-the- doubt doctrine.  
However, the preponderance of the evidence is against the claims, 
and there is no doubt to be resolved in this instance.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

IV.  Additional considerations

Extraschedular ratings

The Board also finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1). The Veteran has not presented any evidence 
that the service-connected disabilities at issue have resulted in 
a unique disability that is not addressed by the rating criteria. 
As his symptoms are contemplated by the rating schedule, referral 
for extraschedular consideration is not appropriate here.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Total Disability due to Individual Unemployability (TDIU) 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that 
once a Veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) (2009) 
that an informal claim "identify the benefit sought" has been 
satisfied, and VA must consider whether the claimant is entitled 
to a total disability rating for compensation on the basis of 
individual unemployability (TDIU) rating.  In this case, the 
record does not raise a claim of entitlement to a total 
disability evaluation based upon individual unemployability due 
to service-connected disability (TDIU).  Although the Veteran 
reported that he was no longer employed during the July 2006 VA 
general medical examination, he did not assert that his 
unemployment was necessitated by any of his service-connected 
disabilities.  Accordingly, TDIU has not been adjudicated as a 
component of the instant appeal.


ORDER

Entitlement to service connection for residuals of a left knee 
injury is denied. 

Entitlement to an initial evaluation in excess of 10 percent for 
lumbar spine disability is denied. 

An initial evaluation of 10 percent for hemorrhoids is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to an initial compensable evaluation for residual of 
fractured mandible is denied. 


REMAND

The Veteran also seeks entitlement to a compensable evaluation 
for his PFB.  Based on a review of the record, the Board finds 
that additional development is needed prior to adjudication of 
the claim.  In particular, a new VA skin disease examination 
should be arranged. 

Since the last VA skin disease examination in July 2005, the 
Veteran has provided additional evidence (photographs) that 
indicates that the severity of his disability due to PFB has 
worsened.  Under the circumstances, VA is required to afford him 
a contemporaneous VA examination to assess the current nature, 
extent and severity of his service connected disabilities.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand the claim.

Prior to any examination, the RO/AMC should contact the Veteran 
and ask him to identify any outstanding records of pertinent VA 
or private treatment, and then obtain and associated those 
identified records with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran's to 
identify and any outstanding VA or private 
treatment records.  After securing any 
necessary releases, attempt to obtain such 
records.  If any identified record cannot be 
obtained, then documentation to that effect 
should be added to the claims file and 
communicated to the Veteran.

2.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for another VA 
compensation examination to evaluate the 
severity of his PFB.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including 
a complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

In the examination report, the examiner 
should address, in percentage terms, the 
extent of coverage of both total body and 
exposed body areas affected by PFB.  The 
examiner should also address the nature, 
extent (in square inches, if applicable), and 
symptoms of any residual scarring.  Finally, 
the examiner must review the claims file and 
determine whether the Veteran's disability 
required constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.  If so, the 
approximate dates of those periods when such 
therapy was required must be clearly 
articulated.

3.  Thereafter, readjudicate the Veteran's 
increased rating claim on the basis of all 
evidence of record and all applicable laws 
and regulations. If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached. Thereafter, the Veteran and 
his representative should be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


